Citation Nr: 0931952	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-38 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had military service from April 10 to July 26, 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2008, a hearing was held before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) 
(c) (West 2002).  A copy of the transcript of that hearing is 
of record.

In November 2008, the Board remanded the Veteran's claim to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for further development and consideration.

Regrettably, the Board is again remanding the Veteran's 
appeal to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran claims entitlement to service connection for 
depression that he asserts he developed during his 
approximately 3 months of service in 1962.  He readily 
acknowledges that he did not seek or receive treatment for 
this condition between 1962 and 1999 -approximately 37 years 
following his military discharge.

In November 2008, the Board remanded the Veteran's claim, 
instructing the RO/AMC to issue notice to the Veteran in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and inform him that, while the National Personnel 
Records Center (NPRC) has certified that the nature of his 
service as Active Duty for Training, he should submit copies 
of all service department records that he has in his 
possession; provide the Veteran a VA psychiatric Compensation 
and Pension Examination (C&P Exam), the report of which 
should include a detailed account of all manifestations of 
psychiatric disorders found to be present and an opinion as 
to the etiology of any current psychiatric disorder; and, 
then, to readjudicate the claim.  

In January 2009, the RO/AMC informed the Veteran that the 
NPRC had certified the nature of his service as Active Duty 
for Training and asked him to submit copies of all service 
records in his possession.  But, as he was not provided 
notice in accordance with Dingess/Hartman v. Nicholson, such 
notice should be provided.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 
(1998). 

There is some indication in the hearing testimony that the 
Veteran is alleging that he had sought some type of treatment 
for his claimed psychiatric disorder immediately after 
service at the Columbus, Georgia VA Medical Center.  An 
attempt must be made to ascertain if these records can be 
located.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also in January 2009, the Veteran was provided a VA 
psychiatric C&P Exam.  The report of that exam provided 
diagnoses of major depressive disorder and anxiety disorder; 
but, it provides that the examiner was unable provide an 
etiological opinion as to these diagnosed disorders without 
resorting to speculation.  This opinion, for all intents and 
purposes, is inconclusive as to the origin of the Veteran's 
disorders and lacks the necessary probative weight towards 
the determinative issue of whether there is an etiological 
relationship between either of the Veteran's currently 
diagnosed psychiatric disorders and his assertions regarding 
in-service manifestations of symptoms and allegations of 
stress.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar 
v. Brown, 5 Vet. App. 104, 145-6 (1993); Obert v. Brown, 
5 Vet. App. 30, 33 (1993); and see Prejean v. West, 13 Vet. 
444, 448-499 (2000).  

Hence, the medical evidence of record is still inadequate and 
another remand is required to supplement the record.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Issue notice to the Veteran in 
compliance with Dingess/Hartman v. 
Nicholson which advises him of how VA 
determines disability ratings and 
effective dates. 

2.  An attempt must be made to locate any 
treatment records pertaining to the 
Veteran held by the Columbus, Georgia VA 
Medical Center dated in 1962.  All efforts 
made to obtain these records must be 
documented in the claims folder.  If these 
records are unavailable, it must be so 
noted, in writing, for inclusion in the 
claims folder.

3.  If possible, return the file to the VA 
C&P examiner that examined the Veteran in 
January 2009.  Have this examiner submit a 
supplemental opinion concluding whether or 
not each of the Veteran's currently 
diagnosed psychiatric disorders is at least 
as likely as not (i.e., 50 percent or more 
probable), attributable to his asserted in-
service psychiatric symptoms and/or stress.  
The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

If it is not possible to have this same 
C&P examiner provide this supplemental 
opinion or this examiner is unable to 
provide such an opinion to the required 
degree of medical certainty, then have 
someone else equally qualified make this 
determination of causation.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.  

4.  Then, readjudicate the Veteran's 
claim.  If any benefit on appeal remains 
denied, issue a Supplemental Statement of 
the Case (SSOC) and afford the Veteran and 
his representative an opportunity to 
respond prior to returning the case to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

